 

Confidential Materials omitted and filed seperately with the

Securities and Exchange Commission. Double asterisks denote omissions.

  Exhibit 10.3

EXHIBIT B

2013 Corporate Annual Grant Long-Term Incentive Program

Award Date:

March 15, 2013

Unit Allocation Ratio:

 

Wright Express

Job Category

   PSUs     RSUs  

All Levels

     60 %      40 % 

New Hire

     varies        varies   

PSU = Performance Based Restricted Stock Units

RSU = Restricted Stock Unit

Vesting Schedule:

The award vests at a rate of one third each year over a 3-year period beginning
on the first anniversary of the award date.

Performance-Based Restricted Stock Unit Calculations:

The number of PSUs vesting under this 2013 Corporate Annual Grant Program is
based on the following:

 

     Payout
%(1)(4)     Adjusted Net Income
(40%) (2)     PPG Adj Revenue
(60%)(3)              Perf Level(3)     $(,000)     Perf Level(3)     $(,000)  

Threshold

     25 %      80.0 %    $ [** ]      85.0 %    $ [** ]       50 %      90.0 % 
  $ [** ]      92.5 %    $ [** ] 

Target

     100 %      100.0 %    $ [** ]      100.0 %    $ [** ]       125 %     
103.5 %    $ [** ]      101.3 %    $ [** ] 

Target/Max

     150 %      107.0 %    $ [** ]      102.5 %    $ [** ]       175 %     
110.5 %    $ [** ]      103.8 %    $ [** ] 

Max

     200 %      114.0 %    $ [** ]      105.0 %    $ [** ] 

 

(1) Threshold ANI performance must be achieved for any PSUs to vest.

(2) Adjusted Net Income means Adjusted Net Income as reported in the
Corporation’s Form 10-K filing reporting the Corporation’s results for the
performance period (the “10-K ANI”). Notwithstanding the foregoing,in order to
determine the level of performance for purposes of this Program, the
Compensation Committee may exercise discretion to reduce the 10K ANI by any or
all of the following items (if any): losses from discontinued operations, the
cumulative effects of changes in Generally Accepted Accounting Principles, any
one-time charge or dilution resulting from any acquisition or divestiture, the
effect of changes to our effective federal or state tax rates, extraordinary
items of loss or expense, and any other unusual or nonrecurring items of loss or
expense, including restructuring charges.

(3) PPG Adjusted Revenue is reported 2013 Revenue adjusted for the difference
between reported 2013 PPG and Board-approved budgeted 2013 PPG of $ [**] US and
A$[**] (per liter) Australian.

(4) Shares granted are ratable between payout levels